Exhibit 10.31
EMPLOYMENT AGREEMENT
The parties to this Employment Agreement (the “Agreement") are Christian G. Le
Brun (the “Executive"), residing at 20 Robin Hill Road, Scarsdale, New York
10583, and ORBCOMM Inc. (the “Company"), a company organized under the laws of
Delaware, with principal offices located 2115 Linwood Avenue, Suite 100, Fort
Lee, New Jersey 07024. Effective as of the Start Date (as defined below), this
Agreement amends, restates and supersedes in its entirety the Employment
Agreement between the Executive and the Company dated as of May 2, 2005 (the
“2005 Agreement”), except as otherwise provided in Section 8(b) below.
The Company desires to provide for the Executive’s continued employment by the
Company, and the Executive desires to accept such continued employment under the
terms and conditions contained herein, and the parties hereto have agreed as
follows:
1. Employment. The Company shall employ the Executive, and the Executive shall
serve the Company, as General Counsel and Executive Vice President, with duties
and responsibilities compatible with that position. The Executive agrees to
devote his full time, attention, skill, and energy to fulfilling his duties and
responsibilities hereunder. The Executive’s services shall be performed
principally at the Company’s headquarters or such other principal location in
the eastern United States as the Company shall determine.
2. Term of Employment. The Executive’s employment under this Agreement shall
commence as of March 31, 2008 (the “Start Date") and shall continue through
December 31, 2010, unless sooner terminated pursuant to the provisions of
Section 4 (the “Term”). The parties hereto may extend the Term by a written
agreement, signed by both parties, that specifically references this Agreement.
Upon the natural expiration of the Term (or any extended Term), (a) the
Executive’s employment will become “at-will” and will be terminable by either
party hereto for any reason not prohibited by law or for no reason, and with or
without notice, (b) Section 4(e) below shall no longer be applicable and (c) the
post-employment restrictions on the Executive under Section 7(b) below will no
longer be applicable..
3. Compensation. As full compensation for the services provided under this
Agreement, the Executive shall be entitled to receive the following compensation
during the Term:
(a) Base Salary. The Executive shall be entitled to receive an annual base
salary (the “Base Salary”) of $201,300. Upon each anniversary of the Start Date,
the Base Salary may be increased by the Company in its sole discretion. Base
Salary payments hereunder shall be made in arrears in substantially equal
installments (not less frequently than monthly) in accordance with the Company’s
customary payroll practices for its other executives, as those practices may
exist from time to time.

 

 



--------------------------------------------------------------------------------



 



(b) Bonus. For each calendar year beginning with the 2008 calendar year, the
Executive shall also be eligible to receive a bonus (the “Bonus") equal to up to
75% of Base Salary, determined based on the achievement of performance targets
(both financial and qualitative) established each year by the Board. In order to
receive such a Bonus, if any, the Executive must be actively employed by the
Company on the date on which such Bonus is scheduled to be paid to the Executive
and not have had his employment terminated with “cause” pursuant to Section 4(c)
below prior to the payment of such Bonus. Further, if the Company establishes a
bonus plan or program in which the Company’s executives are generally permitted
to participate, then the Executive shall be entitled to participate in such plan
or program. The terms and conditions of the Executive’s participation in, and/or
any award under, any such plan or program shall be in accordance with the
controlling plan or program documents.
Any Bonus hereunder will be paid during the year following the fiscal year for
which the Bonus is being paid, provided that the Bonus will be paid no earlier
than the rendering of the Company’s audited financial statements for that fiscal
year and in any case no later than the earlier of (i) 30 days after such
rendering of the Company’s audited financial statements for that fiscal year and
(ii) June 30th of the year following that fiscal year.
(c) Employee Benefits. Subject to the Executive satisfying and continuing to
satisfy any plan or program eligibility requirements, the Executive shall be
entitled to receive Company-paid medical and disability insurance, Company-paid
term life insurance (which shall provide for a death benefit payable to the
Executive’s beneficiary), Company-paid holiday and vacation time, and other
Company-paid employee benefits (collectively, “Employee Benefits"), at least
equivalent to those provided to other executives of the Company generally. In
addition, the Executive shall be entitled to participate in any profit sharing
plan and/or pension plan generally provided for the executives of the Company or
any of its subsidiaries, provided that the Executive satisfies any eligibility
requirements for participation in any such plan. Notwithstanding the foregoing,
the Company reserves the right to amend, modify, or terminate, in its sole
discretion and consistent with applicable law, any Employee Benefit and any
Employee Benefit plan, program or arrangement provided to employees in general.
(d) Equity Plan Participation. The Executive shall be entitled to participate in
any equity option plan or restricted equity plan established by the Company in
which the Company’s executives generally are permitted to participate. The terms
and conditions of the Executive’s participation in, and/or any award under, any
such plan shall be in accordance with the applicable controlling plan document
and/or award agreement. Notwithstanding the foregoing, the Board will grant to
the Executive an award consisting of 150,000 stock appreciation rights, the
terms of such award to be set forth in a separate written agreement.
(e) Expenses. The Company shall reimburse the Executive for all reasonable
expenses incurred by him in connection with the performance of his duties under
this Agreement, upon his presentation of appropriate vouchers and/or
documentation covering such expenses. Without limiting the generality of the
foregoing, the Company shall reimburse the Executive for all reasonable
transportation, lodging, food, and other expenses incurred by him in connection
with traveling on Company business.

 

-2-



--------------------------------------------------------------------------------



 



(f) Withholdings. All payments made under this Section 3, or any other provision
of this Agreement, shall be subject to any and all federal, state, and local
taxes and other withholdings to the extent required by applicable law.
4. Termination of Employment.
(a) Absence. If the Executive shall fail or be unable to perform his essential
duties under this Agreement for any reason, including a physical or mental
disability, with or without reasonable accommodation, for one hundred eighty
(180) calendar days during any twelve (12) month period or for one hundred
(120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice. Any such termination shall be made only in accordance with applicable
law.
(b) Death. The Executive’s employment under this Agreement shall terminate
automatically upon his death.
(c) Termination by the Company. The Company shall have the right, exercisable at
any time in its sole discretion, to terminate the employment of the Executive
for any reason whatsoever with or without “cause” (as defined below). The
Executive’s employment shall not be deemed to have been terminated with “cause”
unless he shall have received written notice from the Company at or prior to the
termination of employment advising him of the specific acts or omissions alleged
to constitute “cause” and, in the case of those acts or omissions that are
reasonably capable of being corrected, those acts or omissions continue
uncorrected after he shall have had a reasonable opportunity (not to exceed
fifteen (15) calendar days) to correct them.
As used in this Agreement, termination with “cause” shall mean only the
Executive’s involuntary termination for reason of (i) the Executive’s breach of
a fiduciary duty of loyalty owed to the Company or any of its subsidiaries,
(ii) the Executive’s conviction of a crime or plea of guilty or no contest to a
crime, (iii) the Executive’s negligence in the performance of his duties,
(iv) the Executive’s willful misconduct, including, without limitation,
embezzlement, (v) the Executive’s material breach of this Agreement, or
(vi) conduct by the Executive beyond the scope of his authority as an officer
and employee of the Company, which conduct gives rise to a hearing before any
governmental department or agency seeking termination or revocation of any
governmental license.

 

-3-



--------------------------------------------------------------------------------



 



(d) Termination by the Executive. The Executive shall have the right to
terminate his employment with the Company, provided that he provides the Company
with at least two (2) months of advance written notice of such decision. Upon
the receipt of such notice from the Executive, the Company may in its sole
discretion accelerate such two-month period in order to make such termination
effective sooner, and/or may withdraw any and all duties from the Executive and
exclude him from the Company’s premises during the notice period.
(e) Severance. If prior to the expiration of the Term the Company shall
terminate the Executive’s employment without “cause” pursuant to Section 4(c)
above, then upon the Executive’s execution of the Release attached hereto as
Exhibit A (the “Release”) the Executive shall be entitled to continue to
receive, as severance payments (such severance payments being the Executive’s
sole entitlement upon any such termination), Base Salary compensation provided
for by Section 3(a) above, payable upon the Company’s periodic payroll schedule,
for a period of one (1) year immediately following the date of such termination.
Subject only to the Executive’s delivery of the Release, the Company’s
obligation under this Section 4(e) shall be absolute and unconditional, and the
Executive shall be entitled to such severance payments regardless of the amount
of compensation the Executive may earn or be entitled to with respect to any
other employment he may obtain during the period for which severance payments
are payable.
If the Executive’s employment with the Company is terminated pursuant to
Sections 4(a) or 4(b) above, if the Company terminates the Executive’s
employment with “cause” pursuant to Section 4(c) above, if the Executive
terminates his employment pursuant to Section 4(d) above, or if the Executive’s
employment is terminated for any reason after the Term, then the Executive shall
not be entitled to any further payments under this Agreement, including Base
Salary, Bonus, Employee Benefits, or severance.
To the extent that any amount payable under this Agreement constitutes an amount
payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A of the Internal Revenue Code (hereinafter, “Code Section 409A”))
following a “separation from service” (as defined in Section 409A), including
any amount payable under this Section 4, then, notwithstanding any other
provision in this Agreement to the contrary, such payment will not be made to
the Executive until the day after the date that is six months following his
“separation from service,” but only if he is then deemed by the Company, in
accordance with any relevant procedures that it may establish, to be a
“specified employee” under Code Section 409A at the time he “separates from
service.” This paragraph will not be applicable after Executive’s death.
5. Merger or Sale of Assets. If a “Change of Control” occurs, then the Executive
shall be entitled to severance upon the termination of his employment in
accordance with Section 4(e) as if his employment were terminated by the Company
without “cause,” unless such successor or transferee continues the Executive’s
employment on substantially equivalent terms. This Agreement shall be binding on
any and all successors and/or assigns of the Company.

 

-4-



--------------------------------------------------------------------------------



 



“Change of Control” means (a) the Company’s merger or consolidation with another
corporation or entity, (b) the Company’s transfer of all or substantially all of
its assets to another person, corporation, or other entity, or (c) a sale of the
Company’s stock in a single transaction or series of related transactions that
results in the holders of the outstanding voting power of the Company
immediately prior to such transaction or series of transactions owning less than
a majority of the outstanding voting securities for the election of directors of
the surviving company or entity immediately following such transaction or series
of transactions (other than any registered, underwritten public offering by the
Company of the Company’s stock or pursuant to any stock-based compensation plan
of the Company).
6. Obligations of the Executive.
(a) Protectable Interests of the Company. The Executive acknowledges that he has
and will play an important role in establishing the goodwill of the Company and
its related entities, including relationships with clients, employees, and
suppliers. The Executive further acknowledges that over the course of his
employment with the Company, he has and will (i) develop special relationships
with clients, employees, and/or suppliers, and/or (ii) be privy to Confidential
Information (as defined below). As such, the Executive agrees to the
restrictions below in order to protect such interests on behalf of the Company,
which restrictions the parties hereto agree to be reasonable and necessary to
protect such interests.
(b) Non-Competition. During the Executive’s employment and for the one (1) year
period immediately thereafter, or, if greater, for the period of time during
which the Executive is receiving severance payments under Section 4(e) above,
the Executive shall not, anywhere in the world, whether directly or indirectly,
for himself or for any third party: (i) engage in any business activity;
(ii) provide professional services to another person or entity (whether as an
employee, consultant, or otherwise); or (iii) become a partner, member,
principal, or stockholder in any entity; and in each such case, that is in
competition with the Business. For purposes of this Section 6(b) and Section
6(c) below, “Business” shall mean the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing
modems that operate on such services, or any other business in which the Company
is materially engaged during the six (6) month period immediately preceding the
Executive’s termination of employment. The Executive acknowledges and
understands that, due to the global nature of the Company’s business and the
technological advancements in electronic communications around the world, any
geographic restriction of the Executive’s obligation under this Section 6(b)
would be inappropriate and counter to the protections sought by the Company
hereunder.

 

-5-



--------------------------------------------------------------------------------



 



(c) Non-Solicitation. During the Executive’s employment and for the two (2) year
period immediately thereafter, the Executive shall not, anywhere in the world,
whether directly or indirectly, for himself or for any third party: (i) solicit
any business or contracts, or enter into any business or contract, directly or
indirectly, with any suppliers, licensees, customers, or partners of the Company
that (A) was a supplier, licensee, customer, or partner of the Company at, or
within six (6) months prior to, the termination of Executive’s employment, or
(B) was a prospective supplier, licensee, customer, or partner of the Business
at the time of the Executive’s termination of employment, and in either case,
for purposes of engaging in an activity that is in competition with the
Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individuals who were employed
by the Company or its subsidiaries within six (6) months prior to the
termination of the Executive’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 6(c) would be inappropriate and counter to the
protections sought by the Company hereunder.
(d) Confidential Information. The Executive acknowledges that during the course
of his employment with the Company, he has had and will have access to
information about the Company, and its clients and suppliers, that is
confidential and/or proprietary in nature, and which belongs to the Company. As
such, at all times, both during his employment and thereafter, the Executive
will hold in the strictest confidence, and not use or attempt to use except for
the benefit of the Company, and not disclose to any other person or entity
(without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 6(d), the Executive will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that the Executive notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to the Executive’s
disclosure of any Confidential Information.
For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements, and other information disclosed to the Executive by the Company or
otherwise obtained by the Executive during the course of his employment,
directly or indirectly, and whether in writing, orally, or by electronic
records, drawings, pictures, or inspection of tangible property. “Confidential
Information” does not include any of the foregoing information which has entered
the public domain other than by a breach of this Agreement or the breach of any
other obligation to maintain confidentiality of which the Executive is aware.

 

-6-



--------------------------------------------------------------------------------



 



(e) Return of Company Property. Upon the termination of the Executive’s
employment with the Company (whether upon the expiration of the Term or
otherwise), or at any time during such employment upon request by the Company,
the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive’s possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product information,
files, and other documents and information, including any and all copies of the
foregoing.
(f) Ownership of Property. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its affiliates’ actual or
anticipated business, research, and development, or existing or future products
or services, and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while engaged by
the Company or any of its affiliates (including any of the foregoing that
constitutes any Confidential Information) (“Work Product") belong to the Company
or such affiliate, and the Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or such Affiliate.
(g) Judicial Modification. The Executive acknowledges that it is the intent of
the parties hereto that the restrictions contained or referenced in this
Section 6 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought. If any of the restrictions
contained or referenced in this Section 6 is for any reason held by a court to
be excessively broad as to duration, activity, geographical scope, or subject,
then such restriction shall be construed or judicially modified so as to
thereafter be limited or reduced to the extent required to be enforceable in
accordance with applicable law.
(h) Equitable Relief. The Executive acknowledges that the remedy at law for his
breach of this Section 6 will be inadequate, and that the damages flowing from
such breach will not be readily susceptible to being measured in monetary terms.
Accordingly, upon a violation of any part of this Section 6, the Company shall
be entitled to immediate injunctive relief (or other equitable relief) from any
court with proper jurisdiction and may obtain a temporary order restraining any
further violation. No bond or other security shall be required in obtaining such
equitable relief, and the Executive hereby consents to the issuance of such
equitable relief. Nothing in this Section 6(h) shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the parts of this Section 6 which may be pursued or availed of by the Company.

 

-7-



--------------------------------------------------------------------------------



 



7. Arbitration. Except as provided in Section 6(h) above, any dispute or
controversy between the parties hereto, whether during the Term or thereafter,
including without limitation, any and all matters relating to this Agreement,
the Executive’s employment with the Company and the cessation thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in New York, New York pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be confidential, final, and binding to the fullest extent permitted by law. The
parties agree to waive their right to a trial by jury and agree that they will
not make a demand, request or motion for a trial by jury or court. This
agreement to arbitrate shall be binding upon the heirs, successors, and assigns
and any trustee, receiver, or executor of each party. A party shall initiate the
arbitration process by delivering a written notice of such party’s intention to
arbitrate to the other party at the address set forth above. Each party shall
select an arbitrator by mutual agreement within thirty (30) days after the
written notice of intention to arbitrate is received. If the parties fail to
select an arbitrator by mutual agreement, the party seeking arbitration shall
notify the AAA of the demand for arbitration and obtain a list of arbitrators
from the AAA’s Employment Dispute Resolution Roster. If the parties fail to
agree on an arbitrator, the AAA Administrator or his/her delegate shall select
an arbitrator, who is a member of the AAA’s Employment Dispute Resolution
Roster. There shall be one arbitrator. The arbitrator shall have the authority
to resolve all issues in dispute, including the arbitrator’s own jurisdiction,
and to award compensatory remedies and other remedies permitted by law. The
arbitrator shall decide the matters in dispute in accordance with the governing
law provisions of this Agreement, except that the parties agree that this
agreement to arbitrate shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1, et seq. The award of the arbitrator shall be final and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accountings. Except as otherwise provided by the
arbitrator in accordance with applicable law, each party hereto shall be
responsible for paying its own attorneys’ fees and costs incurred in connection
with any dispute between the parties. To the extent inconsistent with the form
of arbitration agreement that the Company’s employees generally are required to
enter into, including the Executive, this arbitration provision shall control.
Otherwise, to the extent compatible, effect shall be given to both this
arbitration provision and the Company’s form of arbitration agreement that the
Executive has executed or will be required to execute.
8. Miscellaneous.
(a) Notices. Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered personally or five (5) days
after mailed by registered mail, return receipt requested, to the Executive and
the Company at their respective addresses set forth above (or at such other
address as a party may specify by notice to the other).

 

-8-



--------------------------------------------------------------------------------



 



(b) Entire Agreement; Amendments. This Agreement contains a complete statement
of all of the arrangements between the Executive and the Company with respect to
the employment of the Executive by the Company and the Executive’s compensation
for such employment, and supersedes all previous agreements, arrangements and
understandings, written or oral, relating thereto. This Agreement may not be
amended except by a written agreement signed by the Company and the Executive.
Effective as of the Start Date, this Agreement supersedes and replaces the 2005
Agreement, except for any obligations of the Executive under the 2005 Agreement
applicable to the time period before the Start Date (such as the Executive’s
obligation to keep certain information confidential).
This Agreement may not be amended except by a written agreement signed by the
Company and the Executive. Notwithstanding the foregoing, the parties hereto
acknowledge that the requirements of Code Section 409A are still being developed
and interpreted by government agencies, that certain issues under Code
Section 409A remain unclear at this time, and that the parties hereto have made
a good faith effort to comply with current guidance under Code Section 409A.
Notwithstanding anything in this Agreement to the contrary, in the event that
amendments to this Agreement are necessary in order to comply with future
guidance or interpretations under Code Section 409A, including amendments
necessary to ensure that compensation will not be subject to Code Section 409A,
the Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion.
(c) Severability. In the event that any provision of this Agreement, or the
application of any provision to the Executive or the Company, is held to be
unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.
(d) Waiver. No waiver by any party hereto of any breach of any term or covenant
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New Jersey without regard to its
conflict of laws principles.

 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this document as of the
21st day of February, 2008 to be effective as of the Start Date.

              ORBCOMM Inc.        
 
           
By:
  /s/ Marc J. Eisenberg       /s/Christian G. Le Brun
 
           
Name:
  Marc J. Eisenberg       Christian G. Le Brun
Title:
  Chief Executive Officer        

 

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
FOR AND IN CONSIDERATION OF the employment agreement to which this General
Release is attached, I, Christian Le Brun, agree, on behalf of myself, my heirs,
executors, administrators, and assigns, to release and discharge ORBCOMM Inc.
(the “Company”), and its current and former officers, directors, employees,
agents, owners, subsidiaries, divisions, affiliates, parents, successors, and
assigns (the “Released Parties”) from any and all manner of actions and causes
of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
I, my heirs, executors, administrators, and assigns have, or may hereafter have,
against the Released Parties or any of them arising out of or by reason of any
cause, matter, or thing whatsoever from the beginning of the world to the date
hereof, including without limitation, my employment agreement, my employment by
the Company and the cessation thereof, and all matters arising under any
federal, state, or local statute, rule, or regulation, or principle of contract
law or common law, including but not limited to, the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq., the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the Virginia Human Rights Act,
as amended, Va. Code Ann. §§ 2.1-714 et seq., the Virginia Persons with
Disabilities Act, as amended, Va. Code Ann. §§ 51.5-1 et seq., the New Jersey
Law Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1 et seq., and
any other equivalent federal, state, or local statute; provided that I do not
release or discharge the Released Parties (1) from any Losses arising under the
ADEA which arise after the date on which I execute this General Release or
(2) from any rights that I may have to be indemnified by the Company for any
acts or omissions by me made in the course of my role as an officer and employee
of the Company. It is understood that nothing in this General Release is to be
construed as an admission on behalf of the Released Parties of any wrongdoing
with respect to me, any such wrongdoing being expressly denied.
I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment agreement, my
employment, or with the termination of such employment.

 

-11-



--------------------------------------------------------------------------------



 



I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to my employment
agreement, my employment, or the cessation thereof, and agree not to voluntarily
participate in such a proceeding. However, nothing in this General Release shall
preclude or prevent me from filing a claim that challenges the validity of this
General Release solely with respect to my waiver of any Losses arising under the
ADEA.
I acknowledge that I have twenty-one (21) days in which to consider whether to
execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to                                          at
the Company by delivering such written notice to him at
                                                            .
If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
“Release Effective Date”).
This General Release shall be governed by the laws of the State of New Jersey
without giving effect to its conflict of laws principles.

     
 
   
 
   
[INSERT NAME]
  Date

                     
STATE OF
        )          
 
                   
 
        :     ss.:    
COUNTY OF
        )          
 
                   

On the _____ day of                                          in the year 200__,
before me, the undersigned, personally appeared Christian Le Brun, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument, and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

     
 
   
 
   
 
  Notary Public

 

-12-